Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior art on record does not anticipate or render obvious a method and device comprise the steps off:
bringing the respective drive current of all except one of the emission LED elements within the illumination device to a non-operative drive current level, which is insufficient to produce illumination, for the duration of a first measurement interval, wherein the first measurement interval is one of a first series of measurement intervals interspersed with periods of said illumination; and bringing the respective drive current of all except one of the emission LED elements to a non-operative drive current level, which is insufficient to produce illumination, for the duration of a second measurement interval subsequent to the first measurement interval, wherein the second measurement interval is one of a second series of measurement intervals interspersed with periods of said illumination, and wherein the first series of measurement intervals and second series of measurement intervals are separated by respective first and second offsets from a timing reference. 
	With respect to claims 2-10 and 12-21, those would be found allowable by the virtue of their dependency on claims 1 and 11 respectively. 
	 
With respect to claim 22, the prior art on record does not anticipate or render obvious a method comprising the steps off: 
supplying a respective operative drive current to each of the first LED element and the second LED element to produce illumination; performing a first measurement that comprises measuring a first photocurrent induced in at least one photodetector while supplying a respective non-operative drive current to each of the first LED element and the second LED element: at an end of the first measurement, supplying a respective operative drive current to each of the first LED element and the second LED element to produce illumination; based at least in part on the first photocurrent, determining that a non-constant illumination is detected; based at least in part on determining that a non-constant illumination is detected: waiting a delay time; and at an end of the delay time, performing a second measurement that comprises measuring a second photocurrent induced in the at least one photodetector while supplying a respective non-operative drive current to each of the first LED element and the second LED element; at an end of the second measurement, supplying a respective operative drive current to each of the first LED element and the second LED element to produce illumination; based at least in part on the second photocurrent, determining that no non-constant illumination is detected; based at least in part on determining that no non-constant illumination is detected, performing a subsequent measurement that comprises: measuring a first photocurrent induced in the at least one photodetector while supplying an operative drive current to the first LED element to produce illumination and supplying a non-operative drive current to the second LED element; and measuring a second photocurrent induced in the at least one photodetector while 
With respect to claims 23, 24 and 28-30, those would be found allowable by the virtue of their dependency on claim 22. 
With respect to claim 25, the prior art on record does not anticipate or render obvious a device comprising: first light emitting diode (LED) element and a second LED element; and a control circuit operably coupled to the first and the second LED elements, wherein the control circuit is adapted to: supply a respective operative drive current to each of the first LED element and the second LED element to produce illumination; perform a first measurement, wherein to perform the first measurement comprises to measure a first photocurrent induced in at least one photodetector while supplying a respective non-operative drive current to each of the first LED element and the second LED element, at an end of the first measurement, supply a respective operative drive current to each of the first LED element and the second LED element to produce illumination; based at least in part on the first photocurrent, determine that a non-constant illumination is detected; based at least in part on determining that a non-constant illumination is detected: wait a delay time: and at an end of the delay time, perform a second measurement, wherein to perform the second measurement comprises to measure a second photocurrent induced in the at least one photodetector while supplying a respective non- operative drive current to each of the first LED 
With respect to claims 26, 27 and 31-33, those claims are found allowable by the virtue of their dependency on claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/
Primary Examiner, Art Unit 3992

Conferees: 

/SAMUEL G RIMELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992